Citation Nr: 1120284	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-09 708	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected back disorder.

2.  Entitlement to service connection for an upper respiratory disorder.

3.  Entitlement to service connection for a deviated nasal septum.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected arthritis of the lumbar spine (low back disability).

6.  Entitlement to an initial compensable evaluation for service-connected postoperative cubital tunnel syndrome of the right elbow, with calcific tendonitis of the triceps (right elbow disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran served on active duty from September 1984 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011, and a transcript of the hearing is of record.  


The issues of service connection for a left leg disability, to include on a secondary basis, for an upper respiratory disability, for a deviated nasal septum, and for fatigue, as well as the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected low back disability, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial compensable evaluation for service-connected right elbow disability; and he has otherwise been assisted in the development of his claim.

2.  Motion of the Veteran's right elbow in August 2006 included 145 degrees of flexion, 0 degrees of extension, 85 degrees of supination, and 80 degrees of pronation; there was no evidence of incomplete paralysis of the right ulnar nerve.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right elbow disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a Diagnostic Codes 5024-8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in August 2006, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  Service connection was subsequently granted for a right elbow disability by rating decision in January 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the August 2006 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the August 2006 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination was conducted in August 2006.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2011 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).


Analysis of the Claim

Service connection for right elbow disability was granted by rating decision in January 2007, and a noncompensable evaluation was assigned effective November 1, 2006.  The Veteran timely appealed.  He has contended, including at his April 2011 hearing, that his service-connected right elbow disorder is more severe than currently evaluated.  

Because there is no evidence of a more severe disability, and because VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an initial compensable rating for right elbow disorder will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's right elbow disability is rated under the provisions of Diagnostic Codes 8515-5024.  

Peripheral neuropathy involving the ulnar nerve is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.  Under this Code, mild incomplete paralysis, neuritis, or neuralgia of either extremity warrants a 10 percent rating.  Moderate incomplete paralysis, neuritis, or neuralgia warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis, neuritis, or neuralgia warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity for complete paralysis, neuritis, or neuralgia of the ulnar nerve of the major upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2010).  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Diagnostic Code 5024 provides the rating criteria for tenosynovitis.  Disabilities under this code are to be rated based on the limitation of motion of the affected parts and refer the rater back to Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Service treatment records for October 2005 reveal ulnar neuropathy of the right elbow secondary to entrapment, for which the Veteran underwent ulnar nerve decompression of the right elbow.

An August 2006 QTC evaluation reveals that the Veteran complained of right elbow pain, weakness, stiffness, and lack of endurance.  He related two episodes of incapacitation, lasting 10 days.  Flexion of the right elbow was to 145 degrees, extension was to 0 degrees, supination was to 85 degrees, and pronation was to 80 degrees.  The examiner did not find any sign of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the right elbow revealed tendonitis of the distal tendon of the right triceps muscle.  The diagnoses were calcific triceps tendonitis of the right arm and status post surgical repair of the right elbow.

The Veteran testified at his April 2011 videoconference hearing that he had numbness of the right elbow.

Because the Veteran's right elbow disability involves decompression surgery for ulnar nerve entrapment, the most appropriate diagnostic code is 8516 for incomplete paralysis of the ulnar nerve.  When examined in August 2006, motion of the right arm was from 0 to 145 degrees without edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was also no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As the evidence does not show mild incomplete paralysis of the right ulnar nerve, a compensable evaluation cannot be assigned under Diagnostic Code 8516.  Moreover, as there is essentially no limitation of motion of the right arm, a compensable evaluation is also not warranted under Diagnostic Code 5024.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his right elbow symptoms.  However, the Veteran's complaints have been considered in the above noted evaluation but the severity of his disorder does not approximate findings for a higher schedular evaluation, as discussed above.  

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The evidence of record, including VA evaluation in August 2006, does not show any clear functional impairment of the right elbow.  Additionally, the evidence does not show frequent hospitalizations due to this service-connected disability.  The Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for service-connected right elbow disability is denied.


REMAND

With respect to the claim for service connection for a left leg disorder, to include on a secondary basis, although the Veteran testified in April 2011 that he has left leg numbness due to his service-connected back disorder, there is no nexus opinion on file on whether the Veteran currently has a left leg disorder due to service or to service-connected disability.  

With respect to the claims for an upper respiratory disability and a deviated nasal septum, there is medical evidence in service in June and August 2006 of sinusitis and a deviated septum.  However, QTC evaluation in August 2006 did not find any sinus pathology or deviated septum.  The Veteran testified in April 2011 that he continues to have sinus problems and a deviated septum.

The Veteran testified in April 2011 that he has recently been treated at the Raleigh Veterans Clinic for his low back disability.  These treatment records are not currently on file.  

With respect to the claim for fatigue, there are notations of fatigue in service.  The Veteran testified in April 2011 that he has been diagnosed with sleep apnea, that his fatigue may be due to sleep apnea, and that he was scheduled to go to a CPAP clinic later in April 2011.  No record of his CPAP clinic visit is on file and there is no nexus opinion on file on whether the Veteran has a disability manifested by fatigue.

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the service connection issues on appeal and of the issue of an initial evaluation in excess of 10 percent for low back disability.   

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Consequently, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for left leg disability, upper respiratory disability, a deviated nasal septum, a disorder manifested by fatigue, and a low back disability that is not evidenced by the current record, to include his treatment for the low back and any CPAP clinic visit.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any current left leg disability and the current severity of his service-connected low back disability.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a left leg disability that was caused or aggravated beyond normal progression by service or by 
service-connected low back disability.  The examiner will also provide an opinion on the current symptomatology and severity of the Veteran's service-connected low back disability.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any current upper respiratory disability, deviated nasal septum, and fatigue.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has an upper respiratory disability, deviated nasal septum, and/or fatigue that was caused or aggravated beyond normal progression by service.  If the examiner does not find any upper respiratory disorder, deviated nasal septum, and/or fatigue, he/she must reconcile this conclusion with the findings in service of chronic sinusitis, a deviated nasal septum, and fatigue.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for one or both of the aforementioned examinations, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  After the above has been completed, the AMC/RO must readjudicate the claims of service connection for a left leg disability, an upper respiratory disability, a deviated nasal septum, and fatigue and the claim for an initial evaluation in excess of 10 percent for a low back disability, with consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


